IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-240-CR



SYLVESTER MAJORS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0924444, HONORABLE JON N. WISSER, JUDGE PRESIDING

 




PER CURIAM
	Appellant's motion to withdraw notice of appeal from a judgment of conviction for
theft is granted.  Tex. R. App. P. 59(b).  The appeal is dismissed.


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed on Appellant's Motion
Filed:   June 23, 1993
[Do Not Publish]